DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 25th, 2020 has been entered. Claims 10-12 have been canceled. Claims 1-9 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Non-Final Office Action mailed November 13th, 2020.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael k. Gray on June 9th, 2021.
The application has been amended as follows: 
6. A system for assembly and disassembly of a rocket motor, comprising: 
a clamping assembly having a chuck mounted on a base, with a passageway extending through said chuck and said base, said clamping assembly having a lever arm connected to a lever extension member that connects to a rocket centering member which extends through the passageway through said chuck and said base, said clamping assembly having a plurality of grippers for gripping the forward fuselage of a rocket, with an adjusting handle on said chuck being mechanically connected to said plurality of grippers for adjusting a radial distance from the axial center of the passageway to each of said plurality of grippers; 

a compression assembly having a lever pole which is rotatable on an assembly base, said compression assembly having a lever attached to said lever pole, said lever pole having a flange connected to a cylindrical support, said compression assembly having a fluted nozzle rotator that is rotatable on said cylindrical support with said cylindrical support having a through passage which extends through said fluted nozzle rotator, said fluted nozzle rotator having engagement protrusions for engaging the flutes of a rocket nozzle, and wherein 
said compression assembly, said first steady rest and said clamping assembly are mounted on a table with said first steady rest being located between said clamping assembly and said compression assembly and are aligned such that a rocket supported by said compression assembly, said first steady rest, and said clamping assembly is in parallel with the surface of said table.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The previous Office Action indicated that claims 1-5 were in condition for allowance and that claims 6-12 would be in condition for allowance if re-written to overcome several rejections made under 35 U.S.C. 112(b). In applicant’s response, claims 6-9 were amended to overcome the rejections and claims 10-12 were cancelled. The Examiner’s Amendment included in this action resolves a few lingering grammatical inconsistencies. Consequently, this application is in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723